By the Court,

Dixon, C. J.
The judgment must be reversed. The record shows no sufficient service of the summons. Service by leaving a copy at the usual place of abode of the defendant is only authorized when he cannot be found so as to be personally served. R. S., ch. 124, sec. 9. It should appear from the affidavit or return of service that the defendant could not be found, otherwise the court acquires no jurisdiction. Pollard v. Wegener, 13 Wis., 569; Rape v. Heaton, 9 Wis., 328.
Judgment reversed.